 PARAMOUNT TRENDS, INC.141ParamountTrends,Inc.andInternationalLadies Gar-ment Workers Union. Case 31-CA-5152January 12, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn October 6, 1975, Administrative Law Judge E.Don Wilson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge to theextent consistent herewith.1.We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(3)and (1) of the Act by discharging employees Arre-dondo and Ramirez. We further agree with his find-ings that Respondent, through its assistant manager,Kratzer, violated Section 8(a)(1) by threatening Ra-mirez with discharge because she had signed an au-thorization card on behalf of the Union, by threaten-ing plant closure should the Union prove successful' In his Decision, the Administrative Law Judge inadvertently referred toRespondent's Assistant Manager Kratzer as "Kratzner." Additionally, theAdministrative Law Judge found that both Peterson, Respondent's "lead-woman," and Kratzer, respectively, terminated employee Arredondo,whereas the record clearly reveals that it was Kratzer who informed Arre-dondo of his discharge This apparently inadvertent error, however, doesnot affect the results of our Decision hereinRespondent has filed a motion in which it requests an independent reviewof the record and issuance of a decision by another Administrative LawJudge, contending,inter aba,that the Administrative Law Judge's resolu-tions of credibility, findings of fact, and conclusions of law are the result ofbias and that his Decision is "irregular." After a careful review of the entirerecord in this case, we are satisfied that Respondent's motion is lacking inmerit. There is no basis for finding that bias and partiality exist merelybecause the Administrative Law Judge resolved important factual conflictsin favor of the General Counsel's witnesses. As the Supreme Court stated inN.L.R.B. v Pittsburgh S.S. Company,337 U S. 656, 659 (1949), "[T]otalrejection of an opposed view cannot of itself impugn the integrity of compe-tence of a trier of fact " Furthermore, it is the Board's established policy notto overrule an Administrative Law Judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence convinc-es us that the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enf. 188 F.2d 362 (C.A 3, 1951). We find no basis forreversing the Administrative Law Judge's resolutions of credibility herein.In addition, although we specifically do not adopt the Administrative LawJudge's gratuitous comments and characterizations which appear in his De-cision, including particularly his use of such terms as "virulent" and"sledge-hammer" in describing certain violations of Sec. 8(a)(1) of the Act,we are persuaded that Respondent's contentions in this regard are insuffi-cient to warrant the granting of its motion Accordingly, Respondent's mo-tion is hereby denied.in organizing Respondent's employees, and by inter-rogating employeeMcCoy concerning her knowl-edge of union activities. Furthermore, we concurwith the Administrative Law Judge's finding that Re-spondent violated Section 8(a)(1) by promulgatingand maintaining an unlawfully broad-no-solicitationrule through the posting throughout its premises ofsigns reading "No soliciting on Paramount Trendspremises." 2Additionally, we conclude, as did the Administra-tive Law Judge, that Respondent, through its "lead-woman" Peterson, engaged in various acts violativeof Section 8(a)(1). Thus, based on credited and unre-butted testimony, it is clear that Peterson: (1) on sev-eral occasions interrogated Arredondo concerningthe latter's union activities as well as those of otheremployees, including in one instance presenting Ar-redondo with a list of names of those employees whohad allegedly signed union cards and indicating toher that Respondent had some knowledge as to thedates of organizational meetings held in Arredondo'shome, and thereafter, questioned her as to the accu-racy of such information; (2) on several occasionsthreatened that she would be "bitchy" to those em-ployees who had signed cards and would make themsorry for having done so; (3) on several occasions inthe presence of Arredondo,- threatened plant closurein the event the Union was successful in its efforts;and (4) stated to Arredondo that the Union "couldbe bought off," and that "anyone could be bought."Clearly, such conduct was coercive and interferedwith the exercise of the employees' Section 7 rights.In its exceptions, Respondent does not contendthat, should, the Board find that Peterson made theabove remarks, such statements were lawful. Rather,Respondent argues primarily that Peterson was not asupervisor so as to make these statements attribut-able to it and that, therefore, it has not violated Sec-tion 8(a)(I). For the reasons set forth below, we con-clude that Respondent's argument is without merit.In reaching this conclusion, we- specifically agree2 In its exceptions,Respondent contends that no violation of Sec. 8(a)(1)should be found in this regard because it subsequently changed the lan-guage of these signs in a manner whichit assertsconformed to applicableBoard precedent. The complaintalleges,and at the hearing Respondent'scounsel stated, that some 5 weeks after the initial posting ofthe signs thelanguage thereon was changed to read "No soliciting on Paramount Trendspremises during working hours." Although there is record testimony thatthese signs were subsequently altered by Respondent, there is noevidenceas to the specific changes made in the language used thereon.However, if infactRespondent altered thesigns asalleged, such modification, withoutmore, would not constitute a valid rule under current Board standards SeeEssexInternational Inc.,211 NLRB 749 (1974). Furthermore, evenassumingarguendothat Respondent had subsequently promulgatedla rule which con-formed to Board policy, we would find such a belated effort insufficient tonegate the coercive impact of the unlawfully broad language which origi-nally appeared on the signs. We therefore conclude that Respondent hasviolated Sec. 8(a)(1)We note, however, that the Administrative Law Judge,apparently by inadvertence, omitted to provide a specific remedy for thisviolation and, accordingly, we shall make a new Order to conform herewith.222 NLRB No. 27 142DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the' Administrative Law Judge's finding that Pe-terson- in fact was Respondent's supervisor. Thus,, inaddition to the other factors cited.by the Administra-tive Law Judge in support of his conclusion, we par-ticularly rely on the uhrebutted testimony of Arre-dondo that Altman,in a meetingheld with the pantsdepartment employees at which he introduced Pe-terson, stated that the employees were to bring com-plaints to Peterson "because she was suppose to be incharge" of, the department;3 Peterson had final ap-proval with respect to the hiring of applicants withinthe pants department, and- that she,on at least oneoccasion, informed Arredondo that she had hired anadditional employee to help out in the department;and she checked the quality ,of the employees' workand ensured that sufficient-supplies were available tothem.We further note that, unlike the others in thepants department, Peterson spent the vast majorityof hertimein duties other than runningmachines,was paid a salary rather than an hourly wage, anddid not punch.a timeclock. Additionally,it is signifi-cant that it was Peterson herself who refused to ac-cept Ramirez' apology for her allegedly poor workand who instructed the latter to pick up her pay-checks at the office upon hertermination.Further-more, even ,assumingthat Respondent's complementwas 125 employees, the lowest figure suggested in therecord, and that Spence, Respondent's 'managementtrainee, was in fact a supervisor, the ratio of supervi-sorsto nonsupervisory employees would be approxi-mately I to 40, a ratio which, in our opinion, is dis-proportionately high.It is clear,moreover, that Peterson, if not in factvested with actual supervisory authority, was placedin a position by Respondent whereby employeeswould reasonably believe that she was acting as anagenton itsbehalf. Thus, in addition to the afore-mentioned factors, we particularly note that Petersoncalled Arredondo into Plant Manager Altman's of-fice and interrogated her with no admitted manage-ment officialpresent,and it was she who threatenedtomake those who had signed union cards sorry.Consequently, we conclude that, inasmuch as Pe-tersonwas invested by Respondent with at least ap-parent authority to act on its behalf, her above-citedstatementsmade to Arredondo are attributable to3 The Administrative Law Judge, in crediting Arredondo's testimony con-cerning Altman's statements to the employees at this meeting,additionallyattributes to Arredondo the testimony that Altman asked the employees "tobe patient with [Peterson],she was just starting out and that we would haveto bear with her and help her out and she was there to help us."The recorddiscloses that it was Ramirez who so testified.Inasmuch as the Administra-tive Law Judge has specifically credited the testimony of both these employ-ees and in view of our previous finding that his credibility resolutions arecorrect, we find that this apparently inadvertent error does not affect theresults of our decision hereinRespondent4 and Respondent has thereby violatedSection 8(a)(1) of the Act.'2.We specifically do not adopt the AdministrativeLaw Judge's finding at section 111,E of his DecisionthatRespondent violated Section 8(a)(1) based onAssistant Manager Kratzer's purported failure to re-pudiate certain statements allegedly made in his pres-enceby Plant Manager Altman to employee McCoy.The record clearly discloses that at the hearing thatportion of McCoy's testimony concerning statementsmadeto her by Altman was stricken from the recordby the Administrative Law Judge. No party has filedexceptions thereto. Accordingly, there is no recordevidence concerning Altman's alleged statements toMcCoy and, therefore, the Administrative LawJudge's finding of a -violation based thereon- is un-warranted.'In view of the foregoing, and the entire record inthis proceeding, the Board makes the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)of the Act.2.The Charging Party, International Ladies Gar-ment Workers Union, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discharging or otherwise discriminatingagainst employees Gloria Arredondo and CarmenRamirez because of their union activities, Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.4.By directly-and impliedly threatening employ-ees-with discharge because of their activities on be-half of the Union, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.5.By threatening the above-named employeeswith plant closure in the event the Union successfullyorganized the plant, Respondent has engaged in un-fair labor practices within the - meaning of Section8(a)(1) of the Act.6.By stating to employee Arredondo that theUnion "could be bought off" and that "anyone couldbe bought," Respondent has engaged in unfair labor° Broyhill Company,210 NLRB 288, 294 (1974);The Bama Company,145NLRB 1141, 1143 (1964)5Although the Administrative Law Judge concluded that Respondentviolated Sec 8(a)(I) through Peterson's remarks that the Union"could hebought off," and that "anyone could be bought," he apparently by inadver-tence omitted to provide a specific remedial provision thereforWe shalltherefore make a new Order accordingly6In view of our conclusion herein,we find it unnecessary to reach theissue of whether,had Altman in fact made coercive statementstoMcCoy,Kratzer's failure to repudiate the remarks made by his admitted superiorwould in itself constitute a violation of Sec 8(a)(1)- PARAMOUNT TRENDS, INC.143practices within the meaning of Section 8(a)(1) of theAct.7.By interrogating employees Arredondo, Rami-rez,and McCoy concerning their union activitiesand/or those of other employees, Respondent hasengaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.8.By posting signs_reading "No soliciting on Para-mount Trends premises," Respondent has,engaged inunfair labor practices within- the meaning of Section8(a)(l)-of the Act.9.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Paramount Trends, Inc., San Bernadino, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Dischargingorotherwisediscriminatingagainst any of our employees because of their mem-bership; support, or other activities on behalf-of In-ternational -Ladies Garment°Workers Union, or anyother labor organization.(b)Directly or indirectly threatening its employ-ees with discharge because of their membership, sup-port, or other activities on behalf of the above-namedor any other labor organization.(c)Threatening its employees with plant closureor stating to them that the above-named or any otherlabor organization "could be bought off," and that"anyone could be bought," in order to discourage itsemployees from joining, supporting, or engaging inother activities on behalf of the above-named or anyother labor organization.(d) Interrogating its employees concerning theiractivities and/or those of its other employees on be-half of the above-named or any other labor organiza-tion, in order to discourage its employees, from join-ing, supporting, or engaging in other activities onbehalf of the above-named or any other labor organi-zation.(e)Promulgating,maintaining, or enforcing anyrule, or posting any notice reading "No soliciting onParamount Trends premises."(f) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights -to self-organization, to form, join, or assist theabove-named or any other labor organization, to en-gage in other concerted activities for the purposes 'ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities.2.Take the following affirmative action which theBoard finds will effectuate the purposes of -the-Act:(a)Offer employees Arredondoand Ramirez im-mediate reinstatement to their former jobs, or, if nosuch jobs exist, to substantially equivalent jobs, with-out prejudice to- their seniority or other rights andprivileges, andmake the above-named employeeswhole for any losses in earnings they may have suf-feredby reason of- Respondent's - discriminationagainst them, in the manner set forth in the section oftheAdministrative Law—Judge's Decision entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its San Bernadino, California, facility,copies of the attached notice -marked "Appendix." ICopies of .said notice, on forms provided by the Re-gional =Director forRegion - 31, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcingan Order of theNational LaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD-An Agency of the United States GovernmentWE WILL NOT discourage or otherwise discrim-inate against any of our employees because oftheir membership, support, or other activities onbehalf of International Ladies Garment Work-ers Union, or any other labor organization.WE WILL NOT directly or indirectlythreatenour employees with discharge because of their 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership, support, or other activities on be-half of the above-named or any other labor or-ganization.WE WILL NOT threaten our employees withplant closure or state to them that, the above-named or any other labor organization "couldbe bought off," and that "anyone could bebought," in order to discourage our employeesfrom joining, supporting, or engaging in anyother activities on behalf of the above-named orany other labor organization.WE WILL NOT interogate our employees con-cerning their activities and/or those of our otheremployees on behalf of the above-named or anyother labor organization.WE WILL NOT promulgate, maintain, or enforceany rule, or post any notices reading "No solicit-ing on Paramount Trend premises."WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist the above-named or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities forthe purposes of collective bargaining or othermutual aid or protection, or to refrain from anyand all such activities.WE WILL offer employees Gloria Arredondoand Carmen Ramirez immediate reinstatementto their former jobs or, if no such jobs exist, tosubstantially equivalent jobs, without prejudiceto their seniority or other rights and privilegesand WE WILL make the above-named employeeswhole for any losses in earnings they may havesuffered by reason of our discrimination againstthem.PARAMOUNT TRENDS, INC.DECISIONSTATEMENT OF THE CASEE. DON WILSON, Administrative Law Judge: Based uponan original charge filed by International Ladies GarmentWorkers Union, herein the Union, on March 14, 1975, andan amended charge filed by the Union on April 4, 1975,the Regional Director for Region 31, of the National LaborRelations Board, herein the Board, issued a complaint andnotice of hearing on April 28, 1975, alleging that Para-mount Trends, Inc., herein Respondent, committed variousviolations of the Act. Respondent has timely denied thesame.Pursuant to due notice, a hearing in this matter was heldbefore me on June 17, 1975, at San Bernardino, California.Briefs of General Counsel and Respondent have been re-ceived and have been fully considered. Upon the entirerecord in this case, and from my observation of the wit-nesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent, a California corporation, is engaged in theproduction of women's sportswear, at San Bernardino,California. It annually sells and ships goods valued in ex-cess of $50,000 directly to customers located within theState of California, who sell and ship goods valued in ex-cess of $50,000 directly to customers outside the State ofCalifornia. At all times material, it has been an employerengaged in commerce and in a business affecting com-merce within the meaning of the Act.II.THE LABOR ORGANIZATIONAt all times material, the Union has been a labor organi-zation within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesWas Barbara Peterson a supervisor within the meaningof the Act; on or about March 11, 1975, was employee,Carmen Ramirez, discharged because of her union andother protected activities and on or about March 17, 1975,1was Gloria Arredondo discharged and refused reinstate-ment because of her union and otherwise protected activi-ties?Also, did Respondent interfere with, restrain, andcoerce its employees in violation of Section 8(a)(1) of theAct; were there other violations of Section 8(a)(1), includ-ing an unlawful "No Soliciting" rule?B. Barbara PetersonWas a SupervisorWithin the Meaningof the ActRespondent vigorously denies any supervisory authoritywithin the meaning of the Act so far as Peterson is con-cerned. He insists that any simple direction by Peterson isnot enough to establish her supervisorial authority withinthe meaning of the Act. Of course, I agree. He insists theremust be responsible judgment, including independent judg-ment, before Peterson can be found to be a supervisor,within the meaning of the Act. I agree. Of course, I shouldexpect operations to be preplanned and not a mere helter-skelter. I find Respondent's operations werepreplanned.Inno way does this diminish the supervisorial status of Pe-terson,within the meaning of the Act? What competentoperation in this country does not havesomepreplanning?iHereinafter, unless otherwise stated, all dates refer to 19752 She did not testify. Chris Kratzner did not testify. Jim Spence did nottestifyThe latter two, allegedly, according to Respondent, were part ofRespondent's managerial staff, along with the admitted manager, Leo Alt-man. I do not credit the testimony of Leo Altman where contradicted byotherwise credited testimony. His demeanor impressed me most unfavor-ably PARAMOUNTTRENDS, INC145Respondent, unsuccessfully, would have me believe thatevery action at work, of Peterson, was preplanned by man-agement. Such is not credited by me and is absurd.Respondent's counsel, in his so well written brief, con-cedes that Peterson "directed" the work of the employees 3in the pants department. But, again, he brings in and insistsupon preplanning and thus lack of responsibility. Therewere about 200 employees in this plant. Respondent wouldhave me believe that two or three managers directed andcontrolledallof their work .4 I may not be so naive. Re-spondent insists, essentially, that Altman and Kratzneralone directed and controlled all the work of 200 employ-ees with the assistance of an unidentified Jim Spence. Alt-man told the girls, "Barbara 6 was in charge." Barbaraplaced various orders. Barbara was employed before Alt-man? I cannot believe that whether Respondent had 125-130 employees or 150 employees, Altman and Kratznermadeallassignments of work for three departments.Barb-araassigned overtime work, she assigned work.' Petersonassigned the work in the morning. Altman testified shespent only 15 percent of her time at the machines. Suchwork included testing, repair, and training. It is clear to me,and I find, she spent the balance of her time in supervising,as the word is understood in the Act, the work of the em-ployees in the pants department.Shehandled employees'work problems. Spot checks as to quality, etc., were withinher province. As Altman testified, she would call employeegrievances tomanagement's attention after they werebrought to her. Upon giving a test, she had permission tostate her opinions as to an employee's qualifications or lackthereof. If she said the applicant was qualified, they did notgive another test to such employee. They hired applicants,ifPeterson said they were qualified. They might find theapplicant qualified in another department, despite heropinion. If Peterson said an applicant were a good opera-tor, they'd hire her. She "lined up the work-for the nextday." "It was her responsibility to check ""Shehad tomake sure she had enough supplies on hand for the em-ployees to get the work out." She had to call it to the atten-tion of a girl who fell a little short, and instruct her. Unlikeother employees, Peterson waspaid a salaryanddid notpunch a timeclock.Without question, Barbara Peterson wasa supervisor within the meaning of the Act. "In hiring shehad the permission, upon giving a test, to state whether shefelt that the person was qualified or not, as an operator." Ifshe said the person was not qualified, the person was nothired. If she said they were qualified, theywere hired.If shefound them not suitable for pants, etc., they might befound suitable for blouses, or jackets. If Peterson said anapplicant was a "good operator," they'd hire her.I find and conclude Barbara Peterson was a supervisorwithin the meaning of the Act. I do not credit Altman's 9About 454 Altman, Kratzner, and Spence5What was his authority?Managementtramee96 PetersonrWhy she did not testify, I do not know8 I credit the testimony of Arredondo,Ramirez,and McCoy, unless con-tradicted by otherwise credited testimony Their testimony was frank andforthright, and the demeanor of each impressed me most favorably9 The managertestimony that he spent 95 percent of his time on the floor,supervising. Jim Spence "is being trained asan assistantmanager." 10The"assistant superintendent,"Jim, spent 100 percent ofhis time on the floor, while being trained asassistant man-ager.ilPeterson, swore Altman, had permission to statewhether an applicant was qualified as an operator and suchoperator was hired or not hired on her say-so. She trainedthe operators management sent to her. Management hiredor did not, upon Peterson's say-so.A couple of weeks after Altman and Kratzner were in-troduced to the employees as new management, Altmanconducted a meeting with the employees in the pants de-partment. Gloria Arredondo impressed me as an honestand forthright witness. I credit her testimony completely.She testified that at this meeting, Altman spoke to the girls,and told them that if they had any complaints about in-coming work, etc., the girls should let Peterson know"be-cause she was supposed to be in charge of all ofus." Altmansaid Peterson, "was in charge." Peterson was in the pantsdepartment, "at all times." On cross-examination,she testi-fied that Altman told the pants department employees thatif they had any "complaints" they should tell Peterson aboutthem.Arredondo credibly testified that, Mr. Altman askedthose in the pants department, "to be patient with Barbara,she was just starting out and that we would have to bearwith her and help her out and she was there to help us."She further testified that Altman said Peterson "was as-signed to thatjob because she could do it and that nobodywas going to run her out." Altman did not dispute thistestimony, which I credit. It was Peterson who assignedovertime work to the employees. She would ask an employ-ee if she wished to work overtime in the afternoon or Fri-day and would ask an employee if she wished to come inon Saturdays. Upon their assent, Peterson okayed overtimework.Altman testified that Peterson was extremely experi-enced, and knew all the operations in the pants depart-ment. Between the repairs on buttonholes, including but-tons, sewing or interlocking or whatever the case may be,Peterson, according to Altman, actually worked on ma-chines about 15 percent of the time. Altman testified thatin hiring, Peterson had permission, upon giving a test, tostate whether she felt that the person was qualified or notqualified as an operator. If she made such a statement, thedecision to hire was generally made by Kratzner or Altmanbased upon Peterson's statement. If Peterson said an appli-cant for employment was qualified, she was hired. In hir-ing, Peterson had authority effectively to recommend thatan applicant be hired.Operators were paid on a piece rate basis, or at leastwere paid a minimum wage, as set by the government. Pe-terson was paid a "salary," and did not have to punch atimeclock as did the other employees. She was a supervisorwithin the meaning of the Act.10 Try and imagine the manager,assistant manager and manager"train-ee" spending 95 percent of their time on the floor being supervisorsWho isrunning the store" Three foreladies, one manager trainee, and two managersspending all their time directing employees?ttHe was not assistant manager 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. TheDischargeof Gloria ArredondoAs previously found by me, Arredondo was an honestwitness and her testimony,as did that of Carmen Ramirez,impressed me very much.As I have previously noted withrespect to Arredondo,Ramirez' testimony was straightfor-ward and reliable.Their demeanors showed forth the hon-esty of their testimonyArredondo was first employed by Respondent about Oc-tober 1974. For most of the time that she worked for Re-spondent,she worked on a zipper machine.Altman testified in connection with Arredondo's dis-charge that she happened to be"a very good workerand avery good producer."Gloria was a crackerjack worker. Sheaveraged up to $32 per day, well above the normal hourlywage.Itwas she, who earned so much, who contacted theUnion,because she did not like the way theotheremploy-ees were being treated.Itwas she who contacted CarmenLeone, an agent of the Union. She signed the first unionauthorization card,and for a couple of weeks spoke infavor of the Union.She had a couple of union meetings inher home.Peterson and Arredondo had been on a friendlybusiness basis at the plant.About February21, Petersonasked Arredondo whether she was aware of union organi-zational efforts in the plant.Arredondo replied negatively.Peterson told her the plant would shut down before theUnion came in. On the very next day, Peterson, atArredondo'smachine,again, asked her if she knew of any-one signing cards Arredondo said no, but added that if shefound out,she would tell Peterson.Peterson stated "she[Peterson]was a bitch and she would prove she was bitchyif she found out who the card signers had been " 12Arredondo had a third conversation with Peterson aboutMarch 11,inAltman'soffice,Peterson having told her tojoin her there. 13 Peterson,again, asked her if she knew any-thing about the Union;Arredondo replied in the negativePeterson then read to her a list ofallwho had signed cardsfor the Union,including Arredondo.14Peterson said theyhad information that Arredondo had started the Unionand meetings were held at Arredondo's house.15 Petersonchecked off the information,including the list of names,and asked her if it, including the times she fixed, weretrue.16This was an obvious violation of Section 8(a)(1).Arredondo pleaded ignorance.Peterson said the Unionwould not "go in there." She stated her father had been inunion business,"and she had seen huge checks with highamounts of money paid to union representatives, to buythem off."17She added thatanyonecould be bought.Again,Peterson said she was a bitch and would prove shewas a bitch because she would make anyone who signed acard sorry for it 18Arredondo held two union meetings at her home, aboutFebruary 25 and March 4.Peterson added, in effect, that12A virulent violation of Sec 8(a)(1) of the Act13Unusual freedom for Peterson)t4 8(a)(1)1s 8(a)(1)68(a)(l) of the Act7Violative of Sec 8(a)(I) of the Act18Obviously, violative of Sec 8(a)(1) of the Actlifewould be miserable for card signers and the plantwould shut down before the Union got in. She again addedshe'd prove she was a bitch.19 Arredondo returned to thezipper machine at which she had been working for months,and was almostimmediatelytransferred to a "pocket" ma-chine. No one told her how to use the machine for pock-ets 20While at the "pocket machine" Arredondo heard Pe-terson and Respondent's quality control inspector 21 in aconversation. Arredondo had not been instructed in thisline of work. Amy told her she could give her no instruc-tions.Early in the morning, Arredondo heard Petersonstate to Amy that Arredondo was the last one she wouldexpect to sign a card for the Union, but she had found outshe had done so and Arredondo wouldhave to pay for it.Arredondo was soon thereafter switched to working on"zippers," on some "very difficult material." Altman, Amy,Peterson, and a Joan from Los Angeles, together, checkedher work. They checked and rechecked her work as shewent along. Theysaidnothing. Such type of supervisionhadneverhappened before. Previously, there had just beena "glance."Not surprisingly, I find, Arredondo became nervous andupset by this unnerving observation of her work by hersuperiors. She had been repeatedly coerced by Peterson intheir conversations about the Union. On March 13, ner-vous and upset, Arredondo left for home at lunchtime.About the end of the lunch break, Arredondo called theofficemanager,22 and told her she would not be in for therest of the day because she was sick. She explained she hadtaken some "nerve" pills and was very nervous and upsetand"mightbe going to the doctor." She was not permittedto speak to Peterson. A doctor's note was not mentioned.23She had never before been required to bring in a doctor'scertificate.On the following day, Arredondo's daughter called in toreport her mother's absence from work. Arredondo, realiz-ing that her production records for the week had not beensubmitted and that such were necessary were she to bepaid, went early to the plant and submitted such records.She spoke to no one and simply performed the task forwhich she went to the plantSuchiswhy shewentto theplant.Misconduct?ButAltman saw her perform this prop-er and normal function An hour after Altman received thecall from Arredondo's daughter, when he saw herin theplant, "I decided at that point,whenshe went out withoutstating anything to myself or to Chris or to anyone the reason,I decided she should be terminated, because basically, she isnotill,24 she is using something or trying to. We needed theproduction flow andshe happened to be a very good workerand a very good producer."Thus, this wasthe time Altmandecided upon discharge.25Arredondo reported for work on time, March 17. Hertimecard was not in its slot. She inquired of Seals, who19 8(a)(1)20 She had been a high producer at the zipper machine21Amy o22 Frances Seals23 Seals never testifiedAltman's hearsay testimony is not credited24 Altman's S.P25Note the pretext for her discharge-no doctor's certificate onMon-day-decision to fire onFriday PARAMOUNT TRENDS, INC.asked for a-doctor's excuse. Arredondo explained she hadbeen mentally rather than physically ill and that she hadgoneto the Labor Board on Friday. Kratzner appeared,made the same request ashad Seals and upon being toldthere was no doctor's excuse and all the facts, including thevisit to the Labor Board, told her she was being fired forlyingconcerning her absences.26 Another, employee, MariaSanchez appeared in the office about _ this time. She hadbeen absent fora week.She was asked for a doctor's ex-cuse.She said she had none and never had been asked forone before. Kratzner simply told her to go back to work.Arredondo had taken sick leave about three times beforeandneverhad been required to produce a doctor's certifi-cate.Of course, Altman had already -decided to fire Arre-dondo early on the preceding Friday 27 Altman testifiedRespondent's sick leave policy hadneverbeenstrictly en-forced. He never announced future enforcement.Arredon-do was fired then and there, and got her_ check.It is obvious that Peterson learned of Arredondo's unionactivities and stated she would be a bitch about such activi-ties.Certainly, ,as of the time of her discharge, Respondentknew she had already- visited theBoard'soffice.On -thepreceding Friday, Altman had already decided to dis-charge her with no knowledge as to whether she did or didnot have a doctor's certificate. It would be a good- employ-ee who appeared early on Friday to have her work recordsin order. I do not ignore Peterson's threats, some moreseverethan others, with respect to Arredondo's and other'sunionactivities, nor Peterson's interrogation, etc. I find Pe-terson-meant it when she said she would be a "bitch" withrespect to union activities. I would notsuggest Petersonwasabitch but her discharge of Arredondo, because Pe-terson considered herself to be a bitch at least with regardto Arredondo's union activities,makes clearthat the assis-tantmanager and Respondent discharged Arredondo inviolation of Section 8(a)(3) and (1) of the Act.-I have-not ignored Peterson's threat that the plant wouldbe "shut down" should the Union enter. I do not ignorethat when Arredondo was transferred to the pocket line,she received no instructions. Peterson told Amy Arredondowould have to "pay" for her union activities. Thereafter,Arredondo was subjected to intense supervision of herwork. Who, among us, is, towonderthat she went home onher lunch break? Mentally but not physically ill-enoughto take valium. Never before, after an illness of any kind,had she been required to present a doctor's certificate.She was not fired because she failed to present a doctor'scertificate onMonday. Think-of Altman's contradictorystatementthathedecided to fire Arredondo onFriday.28Respondent violated Section 8(4)(3) and {1) by its dis-charge of Arredondo. Compare with Sanchez.29 I findnosubstantial evidence that even though she visited the Re-gional Office of the NLRB, she was not mentally ill and/orupset. Altman testified that Respondent's sick leave policy26What he927 Respondent's exhibit in connection with Sanchez' dealings with a doc-tor, does not appear to me to be a doctor's excuse, nor do I find it waspresented to Respondent when she returned to work. I cannot find anyconnection between Sanchez' absence and the doctor's certificate28No doctor's certificate,thenin order29 Her doctor's certificate(?)ismeaningless.147was never strictly enforced.It was so enforced here only as apretext to cover her discharge for union activities.Never wasan announcement made that Respondent's sick leave poli-cy would be enforced. General Counsel has proved by apreponderance of the probative and-substantial evidencethat Arredondo-was discharged because of her union activ-ities.The demand for a doctor's certificate upon her returnto work was a farce. Altman-had decided to discharge herat least by early on Friday morning. Respondent-knew thatshe had been mentally (emotionally) -ill rather than physi-cally ill30 For some time, Respondent made her workinglifemost unpleasant because of her union activities-, whichwere the cause of her discharge. -D. The Unlawful Discharge of CarmenRamirezRamirezbegan work for Respondent about July 1974.She regularly operated a buttonhole machine. She attendedthe, second unionmeeting atArredondo's house. Shesigneda card for the Union, A couple of days later, Kratz-ner asked her to come to his office at lunchtime.Kratinersaid he had heard about the ' Unionand'inquired`whethershe had anything to do with,it.Ramirez admitted she wasinvolved, adding she wouldprobably lose her job. In effect,Kratzner said she was right. -She -returned to her machineandveryshortly was switched to a job on band overlock-ing, a job where she had had no prior experience. No oneshowed her how to operate it. She continued such employ-mentuntil the end of the week.Ramirezphoned Kratzneron' Saturday,March 8, telling himshe was uncertainwhether she would return to work on .Monday 31Kratznertoldher to return," but he could not understandher union in-volvement.He told her that if the Union'came in,the workerswould lose because the plant would shut down and the supervi-sors wouldmove withthe rest of the plant.32Ramirez returned to work on Monday. After againworking on the interlock machine, she was switched backto the buttonhole machine. Kratzner asked her to work anhour overtime on Monday, she did so. Kratzner had alsoasked her to come in an hour early on Tuesday, she didSO. 13About -9 a.m., Altman, Kratzner, and Peterson ob-served her workmost closely.SucY scrutiny had never, be-fore occurred. After about10minutes,Altman and Pe--terson told her she was doing thejob wrong.' Ramirez toldthem she was doing the job as-she always had,34 but wassorry if one or two mistakes had occurred. Peterson said,"sorry wasn't enouand she was being-fired and go'andpick up her check.3 Ramirez; as directed by Peterson wentto -the office and got her check. Peterson and Kratzner,there, took, great. pains to explain that her unionactivitieshad nothing to do with her discharge. Ramirez left with hercheck. I find'that as Kratzner had already told her, she wasfired for her union activities, in violation of Section8(a)(3)and (1) ofthe Act.30 Vigorous and massive supervision for the first time.31Kratzner was never called as a witness32 Sledgehammer 8(a)(1).33 She was obviously, to me, considered a most valuable employee.34 I especially credit this.35 Peterson not a supervisor'? 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.McCoy's Testimonyas to ViolationsThere is no allegation of a violation of theAct by Alt-man. Atthe end of General Counsel's case,with no noticeof anykind to Respondent,General Counsel blandly puton McCoy toprove thatAltmanhad violated the Act, eventhough he had not been charged in the complaint by Gen-eral Counsel with such violation.Respondent hadn't beengiven a week's or even one minute's notice that a motionwould be made so to amend the complaint.Forget dueprocessif you will, but what-aboutcommon decency, goodfaith, lawyer-likeconduct, fairness?Add onto them. Aretheyall tobe ignored?WhileGeneral Counsel attempts tomake a mountain from a molehill,it is inconsequential. Ifind McCoyto have been a completely honest witness andin early April was in a conversation with Altman andKratzner.I find Kratzner,in the presence of Altman,askedif she knew something aboutthe Union,andAltman in thepresenceof Kratznerasked her to investigate and find outwho startedit,addingthe Unionwas not good for themand he didn't want the Union in there. He said the plantwould close down if the Union came in. She told themshe'd tell them what she could find out. Chris violated Sec-tion 8(a)(1) in many ways.This was done in the presence ofAltman.Whatdifferencewhether two did it or onedid?Chrisviolatedthe Actby not repudiating Altman's statements. Iinsist and insist I properly exercised my discretion as toAltman in these circumstances.I insist such should be ob-vious. If the violations are found,what matters it whetherthey were committed by one or two?She was unlawfullyasked to indulge in surveillance and otherwise Kratznerand Altman violated Section 8(a)(1) of the Act. Section8(d) of the complaint refers to violations by Kratzner fromMarch 8,1975, todate. Nowhere does the complaint referto any statements and Altman'sunrepudiated statementsin Kratzner's presenceby Altman.Section 8(a)(1) was hereviolatedby Kratzner's presence.E. The Unlawful No-Solicitation RuleI have noted the credit I attach to the testimony of Arre-dondo. She credibly testified that after the second unionmeeting was held at her home, Respondent posted noticesaround the plant reading, "No soliciting on ParamountTrends premises." I regard and find as baseless that thesigns were posted because outside salesmen for meat, etc.,went through the plant and talked to employees. I findsuch claim was without foundation. Such rule was postedin places a salesman would not visit. Indeed, I find therewere no salesmen in the plant. It was meant for the em-ployees. The posting of the rule obviously violated Section8(a)(1) of the Act, since "solicitation in behalf of the"Union, was clearly and literally included in Respondent's"No Soliciting" rule. If salesmen were included in the sign,so be it. "Union solicitation" was also included.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Union set forth in section III, above,occurring in connection with the operations of Employerdescribedin sectionI,above, havea close,intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to-labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that on or about March 17, Respondentdischarged its employee Gloria Arredondo and since thatdate has failed and refused and continues to fail and refuseto reinstate Arredondo to her former position of -employ-ment, and having found that on or about March 11, Re-spondent discharged its employee Carmen Ramirez andsince that date has failed and refused and continues to failand refuse to reinstate Ramirez to her former position ofemployment,because each joined or assisted the Union orotherwise engaged in protected concerted activities for thepurposes of collective bargaining or other mutual aid orprotection, I shall recommend that Respondent offer Arre-dondo and Ramirez, each, full and complete reinstatementto their former positions,or, if such positions no longerexist,then to substantially equivalent positions,withoutprejudice to their seniority and other rights andprivileges.I shall also recommend that Respondent make Arredon-do and Ramirez whole for any loss of pay either or bothmay have suffered by reason of the discharges of either orboth, in violation of Section 8(a)(3) and (1) of the Act, inthemanner set forth inF.W.Woolworth Company,90NLRB 289 (1950), with interest on backpay computed inthe manner described inIsis Plumbing & Heating Co.,138NLRB 716 (1962), and reinstate them to their former orsubstantially equivalent positions.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaningof the Act.3.By interrogations and threats to close the plant, Re-spondent violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices and the othersfound,herein,affect commerce within the meaning of theAct.[Recommended Order omitted from publication.]